DETAILED ACTION
This action is in response to the applicant’s amendment filed on 23 November 2021. 
Claims 1-20 are pending and examined. Claims 1, 6, 8, and 15 are currently amended.  
Response to Arguments
Applicant’s failure to respond to claim objection with argument or amendment with respect to claim objections to claims 4, 11, and 14 on page 2 of the non-final office action should have deemed this reply non-responsive.  However, in the interest of compact prosecution, Examiner makes an exception to consider the instant reply.  As such, claims objections to claims 4, 11, and 14 remain.
Rejections of claims 1-7 under 35 USC 112b are withdrawn due to Applicant’s arguments and amendments.
 With regard to rejection of claims 1-3, 8-9, and 15-16 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Cauley et al., US 2018/0101170 (A1), Applicant seems to argue that Cauley fails to teach “wherein the comfort level of the driver is based on a learned physiological condition of the driver determined using machine learning and statistical inference by observing one or more physiological conditions of the driver over a time when the driver operates the vehicle in a driver input mode over the time” as recited in independent claims 1, 8, and 15.  Examiner respectfully disagrees.  There is no specific definition for “comfort” 
There seems to be no argument against any of the dependent claims and Applicant relies on the dependency of the independent claims.  As such, since independent claims 1, 8, and 15 are not allowable, dependent claims 2-7, 9-14, and 16-20 are not allowable.
Claim Objection
Claims 4, 11, and 14 are objected to because of the following informalities: duplication of the phrase “is based is based”.  Appropriate correction is required.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-9, and 15-16 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Cauley et al., US 2018/0101170 (A1). 
As to claim 1, Cauley teaches a system for transitioning a vehicle from an autonomous mode in response to a handover event “method comprises determining one or more operational parameters of the vehicle, and an ability of a driver to control one or more systems of the vehicle manually. The method further comprises adjusting a proportion of autonomous control of the vehicle based on the one or more operational parameters and the ability of the driver”, abs), the system comprising:
one or more processors (“controller”, ¶14);
a memory device operably coupled with the one or more processors, the memory device storing instructions that, when executed by the one or more processors, cause the one or more processors to (“computer program or a computer program product for carrying out any of the methods described herein, and a computer readable medium 
determine an ability level and a comfort level of a driver of the vehicle, wherein the comfort level of the driver is based on a learned physiological condition of the driver determined using machine learning and statistical inference by observing one or more physiological conditions of the driver over a time when the driver operates the vehicle in a driver input mode over the time, and wherein the ability level of the driver is based on an outer limit of an ability of the driver to operate the vehicle in the driver input mode (abs, ¶9, 16-18, 20, 36, 40-50, 52);
adjust at least one operating condition of the vehicle to be within the ability level of the driver and comfort level of the driver in response to the handover event (abs, ¶16-18, 36-41); and
transition the vehicle from the autonomous mode to a driver input mode after the operating condition of the vehicle has been adjusted to be within the ability level of the driver and the comfort level of the driver (abs, ¶5, 16-18, 32, 36-41).
As to claim 2, Cauley teaches the system wherein the outer limit of the ability of the driver to operate the vehicle in the driver input mode is based on historical sensor information from the vehicle collected when the driver operates the vehicle in the driver input mode (¶37, claims 11 and 12).
As to claim 3, Cauley teaches the system further comprising at least one physiological sensor operable coupled to the one or more processors, the at least one physiological sensor including at least one of a heart rate sensor configured to 
As to claims 8 and 9, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 8 and 9 are rejected for substantially the same reasons given for corresponding claims 1 and 2 and are incorporated herein. 
As to claims 15 and 16, they are method claims that recite substantially the same limitations as the corresponding apparatus claims 1 and 2.   As such, claims 15 and 16 are rejected for substantially the same reasons given for corresponding claims 1 and 2 and are incorporated herein. 
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-14, and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Cauley et al., US 2018/0101170 (A1) in view of Asghar et al., US 2018/0284764 (A1).  
As to claim 4, Cauley teaches the system wherein the learned physiological condition of the driver is based on information collected when the driver operates the vehicle in the driver input mode (Cauley, ¶17-18).
Cauley does not specifically teach the information is collected based on historical sensor information.
However, Asghar teaches that an occupant awareness system for an autonomous control system for a vehicle to collect historical sensor information for heart rate and respiratory rate collected from respective sensors during handoff event (Asghar: abs, ¶63-65).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle control system as taught by Cauley to include information is collected based on historical sensor information as taught by Asghar to maximize driver safety (Cauley: ¶12). 
As to claim 5, Cauley modified by Asghar teaches the system wherein the historical sensor information includes at least one of heart rate, perspiration rate, blood pressure, and gestures of the driver when the driver operates the vehicle in the driver input mode (Cauley, ¶17-18; Asghar: ¶63-65; see claim 4 above for rationale of obviousness, motivation, and reason to combine).
As to claim 6, Cauley does not explicitly teach the system wherein the transitioning module further includes instructions that when executed by the one or more processors causes the one or more processors to:
determine a transition window for transitioning the vehicle from the autonomous mode to the driver input mode,

transition the vehicle to a safe operational mode when the adjustment window is outside the transition window.
Asghar teaches that an occupant awareness system for an autonomous control system for a vehicle to (Asghar: abs).  
determine a transition window for transitioning the vehicle from the autonomous mode to the driver input mode (Asghar: Fig. 6 and related text; “Processor 12 may next determine whether the occupant is alert and able to control vehicle 10 based on the determined awareness level and the determined time remaining until the expected handoff event (128)”, ¶99),
determine an adjustment window, wherein the adjustment window is a time duration for adjusting the at least one operating condition of the vehicle to be within the ability level of the driver and comfort of the driver (Asghar: Fig. 6 and related text; “determine whether the occupant will be able to assume control of vehicle 10 within the time remaining until the expected handoff event (138), ¶100), and
transition the vehicle to a safe operational mode when the adjustment window is outside the transition window (Asghar: Fig. 6 and related text; “When processor 12 determines that the occupant will not be ready to assume control of vehicle 10 in the time remaining until the expected handoff event (“NO” 138), processor 12 may select a default process of processes 41 (140)”, ¶101).
Asghar to maximize driver safety (Cauley: ¶12).
As to claim 7, Cauley modified by Asghar teaches the system wherein the safe operational mode includes at least one of bringing the vehicle to a stop and slowing the vehicle (Claims 10 and 11, “herein the default action comprises one of navigating to a side of a road on which the vehicle is traveling and stopping the vehicle, or stopping the vehicle’, claim 11).
As to claims 10 and 11, they are method claims that recite substantially the same limitations as the corresponding apparatus claim 4.   As such, claims 10 and 11 are rejected for substantially the same reasons given for corresponding claim 4 and are incorporated herein (see claim 4 above for rationale of obviousness, motivation, and reason to combine). 
As to claims 12, 13, and 14, they are method claims that recite substantially the same limitations as the apparatus claims 5, 6, and 7.   As such, claims 12, 13, and 14 are rejected for substantially the same reasons given for claims 5, 6, and 7 and are  
As to claims 17, 18, 19 and 20, they are method claims that recite substantially the same limitations as the apparatus claims 4, 5, 6, and 7 respectively.   As such, claims 17, 18, 19 and 20 are rejected for substantially the same reasons given for claims 4, 5, 6, and 7 respectively and are incorporated herein (see claims 4 and 6 above for rationale of obviousness, motivation, and reason to combine). 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUEN WONG/Primary Examiner, Art Unit 3667